[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT
The court finds that the starting date of the lease was September 1, 1996. The defendant, therefore, owes 2 months rent, July and August, 1996 AT $3,700.00, total $7,400.00, plus maintenance charges of $248.19 per month, $496.38, total rent and maintenance charges $7,896.38 for two months.
The defendant paid a security deposit of $7,500.00 in 1991. Interest at 4% for 5 years comes to $1,500.00, total $9,000.00. The plaintiff is demanding rent, interest and late charges for five months. The court finds only two months rent is owing and that the deposit plus interest equals the claim.
  Accordingly, judgment must enter for the defendant. D. Michael Hurley, Trial Referee CT Page 9288
[EDITORS' NOTE:  The case contained on this page is now located on CT Page 10773-i]
CT Page 9289 — CT Page 9292 are blank
CT Page 9293